Title: Mary Smith Cranch to Abigail Adams, 26 November 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear sister
      Braintree November 26th 1786
     
     Come home my Sister, that Braintree may have some of its old inhabitants residing in it. Could you look in upon it, you would sigh over some of its desirted mansions. General Palmers Family mov’d last week to charlestown. They came here in a violent Snow-Storm; they had sent away all their Provision and had nothing to eat. The next day they Set off in much better Spirits than I expected. The salt Works is his Hobby Horse yet. I hope something will be found at for him to do that may support the Family. Cousins Polly and Betsy are greatly oblig’d for their Gowns. You desir’d me to give them skirts but as they had skirts, and no Gowns I knew you would had you been here added two yards more to have made them what would have been so much more necessary for them. I hope I have not done wrong.
     Mr Alleyn has been gone ever since the spring to the West Indies. Able is not yet married. Mrs Quincy and Miss Nancy are gone out of Town the greatest part of their time and uncle Quincy has not been off his Farm since December. Betsy was at Haverhill all last Fall and winter and Lucy all the summer. She return’d in october vacancy. It is in the vacancys only that we have any gallants in Braintree, except for married Ladies and not for all those your sister is an exception.The Double Sleigh begins to run. Its owner has not shewn his Face in our House nor meeting House since May. Matters remain just as they did in Boston. He continues to Board in the Family and all the Town to fix the —— upon him, and, laugh att the tame Husband. Not one of the Generals Family but himself and he only when business obliges him to; will go to the House.
     A mr woodard has mov’d into the House which mr T. bought for him of mr Glover. I hear they are a pritty Family I design to visit them. I Shall stand a chance to meet mr T. there. I find he has domesticated himself already.
     I Sent you a Short Letter by capt Barnard I had not time to do more. I find he has Sail’d. I wrote you that I had been making a visit to Sister Smith a wedding visit at Medford, and spent a night or two at cambridge. I went into cousin Toms chamber for the first time, it is a very good one and look’d very nice. He loves to have every thing in its place, and takes very good care of his cloaths and conducts well in every respect, So far as I can learn. Cousin JQA is chosen one of the Theses collectors which does him honour. The Governeurs of the College speak well of them all. There is like to be a great disturbance in cambridge at, the seting of the court of common Pleas this week. There is an express come to the Governour to inform him that one Shays one of the Heads of the Incindiarys, (It is a many headed Beast) is determin’d to come with eighteen hundred men to stop the court. There will be force Sent to oppose them I suppose, and I wish there may not be Blood shed. Are we not hastning fast to monarchy? to Anarchy I am sure we are, unless the People discover a better Spirit soon. We are concern’d for our children I assure you. The college company are wishing to be allow’d to march out in defence of Government but they will not be permited. Mr cranch will go tomorrow and take care of them of our children I mean.
     
     
      Teusday 28th
     
     And a colder day I never knew in January. I hope it will cool the courage of the Insurgants. I am anxious to hear Mr Cranch went to cambridge yesterday he is too aprehensive to be happy.
     
     
      wednesday 29th
     
     Tis extreem cold yet and no news from cambridge. I have just heard that our Braintree captains have been round to order all the Militia to be ready to march at a minutes warning. How hostile the appearence! I hope’d to have seen peace in my day for the future, but from the present cloud which hangs over our affairs nothing can be expected but Storms and Tempests.
     Six o’clock. About a quarter after four this afternoon We had a very sensible Shock of an earthquake. I was in my chamber standing at a trunk, when my Chest of draws began to shake and the Brasses to rattle violently. It lasted but a few seconds and was not attended with any noise that I can learn. I was not a little alarm’d being almost alone made me feel more So.
     
     
      thursday 30th
     
     I have just receiv’d a Letter from mr cranch informing me that the Insurgents came no further than concord from thence, they Sent a Man to Bristol county to collect all the discontented there and to ingage them to meet those at concord. Chaise Shays was to come with his Gang from another Quarter, but the man from concord meeting with no success in Bristol county and upon his return not finding chaise arriv’d advis’d the Party to return. “That the Govr had call’d a counsel of war,” at which he was invited. There were present Genls Lincoln and Prescott, Coll Hitchbourn 4 Counsilors and several other Gentlemen. That measurs were propounded and discuss’d with great prudence and wisdom, but that he was not at Liberty to mention the result. The Insurgents at concord were about Sixty. They expected chaise would have brought three Thousand.
      
     
      Satturday Decem. 2d
     
     The Secreet is out, at least part of it. A Party of Light Horse all vollentiers went from Boston on wednesday morning in pursuit of the Insurgents. They had warrants to take up a number of their leaders and a sad company they were. The Light Horse consisted of Lawyers Physicians and merchants and were Joind by a number of Gentleman from the country as they pass’d thro it. They were commanded by Colln. Hitchbourn and were in number about three Hundred. They went as far as Groton and return’d a Friday morning with three of the Leaders of the mob, Shaddock Parker and Page. Shaddock defended himself with his sword till he had like to have kill’d a mr Reed who Seiz’d him first and who was himself Tar’d and Feather’d in former times but is now for Submiting to the Powers that Be. As Shaddocks arm was lifted to give a wound that might have been fatal to Reed, Doctor Rand Struck him upon the knee with his Broad Sword, and brought him to the ground. The others were taken without Sheding Blood. Cousin Willm. Smith was of the Party who went out. Another Party went out after another Set of them, but return without doing any thing. They did not think themselves strong enough to oppose such numbers as were collecting.
     
     
      December 3d
     
     I was very sorry I could not get a Letter aboard Davis, but I could not get one into Town Soon enough. Mr Cranch and the Doctor will write I hope. They can give you a better account of Publick matters than I. You may remember that in one of my Letters I mentiond our receiving Letters from mr Perkins who was at Kentucky. We receiv’d another Pacquit Last June in which he inform’d us that he was in very good Business but must stay a few years Longer, before he could think of returning, he must make a fortune. He went for that purpose and altho the hope of Settling among his Friends was almost the only thing that made Life desirable to him yet without sufficient to Set him above want he never would return. We had just sent answers away when mr cranch receiv’d a Letter from a Friend of his with an account of his Death. You my Sister who knew his worth: the goodness of his Heart, and how dear he had render’d himself to us, by his kindness and attention to this Family will easily judge how much we must be shock’d. The tender heart of my Eliza receiv’d a deeper wound than you would have supposed from what I told you before you went away. Tis no easey matter to withhold our affections from those who tenderly Love us. Mr Perkin’s dy’d the 22d of August of a dessorder upon his Lungs. His Illness was thought to be but slight till the evening before he dy’d. He was then taken with violent nervous complaints which depriv’d him of his senses till he expir’d.
     I think I told you in a former Letter of the Death of Prentis Cushing. His Parents are full of grief, they were very fond of him. He sustain’d an exellent character. We have this to comfort us, under our affliction in the loss of both. Mr Perkinss’ Friend writes that he was universally belov’d and esteem’d while living and that his Death was greatly lamented. In almost every Letter I send I have to acquaint you with the Death of some of our Friends or acquaintance. I know you must rejoice with trembling whenever you receive a Letter from any of us till you have read it. It is thus that I am affected whenever I hear a vessel is arriv’d from England.
     Your mother Hall Still lives as injoys a comfortable Share of health. She desires to be remember’d to all her children. Your Brothers Family are well he spent sunday evening with us. Your Neighbours are well but most Sincerely wish for your return they often come to inquire about you. Abdy and Phebe do very well and live very comfortably. She has her health better than She use’d to do. She washes for some of the Neighbours. She does So for me. She complains that she cannot get work enough to do. “He is always Puddering about but does not bring much to pass.” Mrs H. Hunt sends her love and says if it was not for your kindness she could not afford herself a piece of meat all winter. She has taken Becca Field to live with her for company and the poor Girl has had a very bad sore on her neck which has been open’d. She has been confin’d with it above a month. The neighbours have been kind to her or she must have suffer’d greatly. She could not lay in her Bed. I went to see her and carry them a few comforts, but was surpriz’d to see how the poor creature was fallen away: She has not been able to swallow a bit of Bread for three Weeks.
     
     
      5th.
     
     This is the Seventh Snow Storm we have had and a dreadful one it is. The Banks are already even with the Fences, neither man nor Beast can turn out. The cold is also Severe—how many poor creatures may be in distress upon our coast. The Season has been so dry that I expect we Shall be loaded with Snow this winter. You never knew such distress for water as there is in this town, almost all the wells are dry, and the Brooks very low.
     
     
      8th
     
     I have just heard of a Ships being cast upon point Shirley and that all the crew but one Perish’d. I fear I shall hear of more. Much damage has been done in Boston by the high Tide.
     Mrs Russel has a fine Boy I hear, and is very well. The affairs of our milton Freinds are I fear greatly imbarrass’d. Winslow is confin’d in Hartford.—He was oblig’d to find Bondsman when mr Codman took him, as he could not discharge the debt, he deliverd himself up. I am griev’d for the General and his Lady. I have not taken up your debt from them. I could never find any thing, that it would do to take it in.
     
      If the vessel does not sail soon you Shall hear again from your affectionate Sister
      Mary Cranch
     
     
      Cushing is not yet arriv’d by him I hope to hear from you.
     
    